          Case 2:20-cv-05681-CFK Document 51 Filed 09/07/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FRANKLIN ARMORY HOLDINGS, INC., a
 Nevada  Corporation;   and     FRANKLIN
 ARMORY, INC., a Nevada Corporation,                             CIVIL ACTION NO. 2:20-CV-5681

                               Plaintiffs,
 v.

 ROBERT JOSEPH GALLAGHER, an
 individual; and IN THE FIELD DEFENSE, a
 sole proprietorship,

                               Defendants.


                                                    ORDER

        AND NOW, this 7th day of September, 2021, upon consideration of Plaintiffs’

Motion for Leave to File A Sur-Reply In Opposition To The Motion Of Richard P. Gilly,

Esq., Trevor J. Cooney, Jr., Esq. and Kate Sherlock, Esq. To Withdraw As Counsel Of

Record For Defendants (ECF No. 50), and the supporting Memorandum, the Court finds that it is

fair and in the interests of justice to grant leave to Plaintiffs to file the sur-reply attached to their

Memorandum as Exhibit A. Accordingly, the Motion (ECF No. 50) is GRANTED and

Plaintiffs are GRANTED LEAVE to file a sur-reply consistent with Exhibit A to Plaintiffs’

Memorandum in Support of the Motion for Leave within five (5) business days of the entry of

this Order .

                                                                       BY THE COURT:

                                                                      /s/ Chad F. Kenney
                                                                      _________________________
                                                                      Chad F. Kenney, J.
